1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     LUIS ALONSO HIDALGO, III,                        Case No. 3:16-cv-00618-MMD-WGC

7                                  Petitioner,                       ORDER
            v.
8
      ROBERT LEGRAND, et al.,
9
                               Respondents.
10

11         Petitioner has filed a motion for extension of time (ECF No. 61). The Court finds

12   good cause exists to grant the motion. It is therefore ordered that Petitioner will have up

13   to and including August 7, 2020, to file and serve a third amended petition.

14         DATED THIS 9th day of April 2020.

15

16
                                                 MIRANDA M. DU
17                                               CHIEF UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23

24

25

26

27

28
